Citation Nr: 0022885	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  96-24 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased initial evaluation for 
degenerative joint disease, lumbar spine, status post pelvic 
fracture, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
left mandible fracture, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for residuals of 
right wrist fracture, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for residuals of 
right femur fracture, with shortening of right lower 
extremity and hip involvement, currently evaluated as 30 
percent disabling.

5.  Entitlement to an effective date prior to January 5, 1995 
for the grant of a total disability evaluation based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1995 and November 1996 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO).  In the July 1995 rating 
decision, the RO granted service connection for degenerative 
joint disease, lumbar spine, secondary to pelvic fractures, 
and assigned a 20 percent evaluation, effective in January 
1995.  The RO increased the evaluation for residuals of a 
fracture of the femur from 10 percent to 20 percent, 
continued the 10 percent evaluation in effect for residuals 
of a fracture of the left wrist, and continued a 
noncompensable evaluation for residuals of a fracture of the 
left mandible.  In the November 1996 rating decision, the RO 
increased the veteran's initial evaluation for degenerative 
joint disease, lumbar spine, to 40 percent, increased the 
evaluation for residuals of a fracture of the right femur to 
30 percent, and increased the evaluation for residuals of a 
fracture of the left mandible to 10 percent.  Each increase 
was effective in January 1995.  The RO also granted 
entitlement to TDIU, effective in January 1995.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's degenerative joint disease, lumbar spine, 
status post pelvic fracture, is manifested by severe 
limitation of motion and degenerative changes, deformity of a 
vertebral body, and some neurologic findings, although there 
is no diagnosis of sciatic neuropathy, and deep tendon 
reflexes are present.  

3.  The veteran's residuals of left mandible fracture are 
productive of pain and difficulty chewing; they are not 
characterized by severe displacement.

4.  The veteran's residuals of right wrist fracture are 
manifested by limitation of motion and pain; they are not 
characterized by ankylosis.

5.  The veteran's residuals of right femur fracture, with 
shortening of right lower extremity and hip involvement are 
productive of no more than moderate impairment of the hip, 
pain, and a non-compensable leg length discrepancy; they do 
not include symptoms such as nonunion or ankylosis.

6.  The veteran's claim for unemployability benefits was 
received by the RO on January 5, 1995.

7.  There is no medical evidence that the veteran was 
unemployable due to his service-connected disabilities prior 
to January 5, 1995.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent initial evaluation for 
degenerative joint disease, lumbar spine, status post pelvic 
fracture, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Codes 5003, 5285, 5293 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of left mandible fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.150, Diagnostic Code 9904 (1999).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of right wrist fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5215 (1999).

4.  The criteria for an evaluation in excess of 30 percent 
for residuals of right femur fracture, with shortening of 
right lower extremity and hip involvement, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5255-5275 (1999).

5.  The criteria for an effective date prior to January 5, 
1995 for a grant of TDIU have not been met.  38 U.S.C.A. 
§§ 5101, 5107, 5110 (West 1991); 38 C.F.R. §§ 3.151, 3.156, 
3.157, 3.160, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
evaluations for his service-connected disabilities.  He also 
contends that he is unemployable as a result of his service-
connected disabilities.  A veteran who submits a claim for 
benefits under laws administered by the VA has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.
Since the veteran has presented well-grounded claims, VA has 
a duty to assist him in developing facts that are pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  A part that 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1999).  Pain on movement, 
swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, 
interference with sitting, standing and weightbearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45 (1999).  

In addition to applicable schedular criteria, under 38 C.F.R. 
§§ 4.40, 4.45 (1999), the VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A separate 
rating need not be made for pain but the impact of pain must 
be considered in making a rating decision.  See VAOPGCPREC 9-
98 (1998). 

1.  Claim for Increased Evaluation, Degenerative Joint 
Disease, Lumbar Spine

The record shows that the RO originally granted service 
connection for degenerative joint disease, lumbar spine, 
status post pelvic fracture, in a July 1995 rating decision 
and awarded a 20 percent evaluation effective from January 
1995.  The veteran disagreed with this initial evaluation.  
The assigned rating was subsequently increased to 40 percent 
effective from January 1995.

During a VA examination in January 1995, the veteran 
exhibited pain of the lumbar muscles and lower spine when 
bending down and straightening up.  He laid down on the table 
with difficulty.  There was tenderness to palpation of the 
sacroiliac muscles.  Straight leg raising caused low back 
pain at 30 degrees on the right and at 50 degrees on the 
left.

An x-ray of the lumbosacral spine showed degenerative discs, 
vacuum phenomenon and narrowed foramen at C5-S1 (sic), mild 
subluxation and narrowed neural foramen of L4-L5, and 
degenerative joint disease of L5-S1.  An x-ray of the pelvis 
showed possible cystic changes with sclerotic margins, 
osteopenia of bones, and sclerosis adjacent to the sacroiliac 
joints.  The report of radiologic examination of the lumbar 
spine noted that the details were indistinct due to bowel gas 
and feces.  The veteran was diagnosed with low back pain of 
the lumbosacral area with limitation of range of motion of 
the hip joints with history of fracture of pelvis, pain on 
weight bearing and bending, and arthritic changes.

A July 1996 letter from the veteran's VA physician stated 
that the veteran had a diagnosis of progressive spinal 
degenerative arthritis.  As a result of this disability and 
the veteran's psychiatric condition, he was unable to pursue 
employment.

During a VA examination in August 1996, the veteran had 
numbness going down the leg and marked pain of the lumbar 
spine area.  The examiner remarked that the veteran appeared 
to be in pain.  He removed his clothing with difficulty and 
needed help and support to sit on the examining table.  He 
could not bend over to pick up his pants and he was unable to 
cross his legs to tie his shoes.

Range of motion of the lumbar spine was measured as forward 
flexion to 55 degrees, backward extension to 15 degrees, 
lateral flexion to 20 degrees, and rotation to 15 degrees.  
Localized bulging and tenderness of the mid lumbar area and 
spasm of the low back were present.  Straight leg raising 
elicited pain at 30 degrees bilaterally.  The x-ray of the 
lumbosacral spine revealed severe compression deformity of 
L2, probable post-traumatic degenerative changes of L1-L2, 
degenerative changes and vacuum phenomenon of L5-S1 disc 
space, narrowed neural foramen, probable sclerosis, and 
vascular calcifications.  The veteran was diagnosed with 
degenerative arthritic changes and marked limitation of 
motion of the lumbar spine.  The examiner opined that the 
veteran was totally unemployable for physical labor and that 
even if the veteran was assigned a light desk job, the 
prognosis was not favorable.

The veteran's degenerative joint disease of the lumbar spine 
has been assigned a 40 percent schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  Under 
this Diagnostic Code, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate Diagnostic Code for the specific 
joint involved.  38 C.F.R. § 4.17a, Diagnostic Code 5003 
(1999).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
severe limitation of motion of the lumbar spine is rated at 
40 percent.  This is the maximum evaluation for lumbar 
limitation of motion available under Diagnostic Code 5292.

For an increased evaluation to 60 percent, the veteran's back 
disability must be rated as intervertebral disc syndrome and 
must be pronounced with persistent symptoms consistent with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(1999).

There is no clear diagnosis of sciatic neuropathy.  However, 
the veteran does have decreased deep tendon reflexes in the 
lower extremity, and complaints of pain radiating down the 
legs.  The veteran does not walk without assistive devices; 
he sometimes uses a wheelchair for mobility.  The Board notes 
that the examiner stated that the veteran's subjective 
complaints of pain were inconsistent with the physical 
findings, however, given the extent and severity of pathology 
noted on radiologic examinations, the Board does not find 
that the veteran's credibility is so limited as to cast doubt 
on the observed ranges of motion or inability to walk without 
an assistive device.  

In summary, the Board finds that the evidence is in equipoise 
to support a 60 percent evaluation, at least by analogy, 
under Diagnostic Code 5293, considering the extent of 
pathology disclosed on radiologic examination.  As noted 
above, the veteran suffers from arthritis and severe 
limitation of motion of the lumbar spine.  

Additionally, it is noted that the most recent VA examination 
clearly discloses a compression deformity of the vertebral 
body of L2.  Where residuals of a fracture of a vertebra do 
not result in spinal cord involvement and do not produce 
abnormal mobility requiring a neck brace (jury mast), 
disability is evaluated in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of a vertebral body.  38 C.F.R. § 4.71a, Diagnostic 
Code 5285 (1999).  The veteran's evaluation is therefore 70 
percent, by analogy to Diagnostic Codes 5003-5293-5285.  

The Board has considered whether the veteran may be entitled 
to an evaluation in excess of 70 percent for his lumbar spine 
disability.  As the veteran's disability has not been 
characterized as ankylosis, a higher evaluation is not 
available.  See Diagnostic Codes 5286, 5289.  The evidence is 
not in equipoise, and the provisions of 38 C.F.R. § 5107(b) 
regarding reasonable doubt are not applicable to warrant an 
evaluation in excess of 70 percent.  

2. Claim for Higher Evaluation for Residuals of Left Mandible 
Fracture

The record shows that the RO originally granted service 
connection for residuals of a left mandible fracture in a 
February 1976 rating decision and assigned a noncompensable 
evaluation effective from May 1975.  The assigned evaluation 
was subsequently increased to 10 percent effective from 
January 1995.

During a VA examination in January 1995, the veteran stated 
that the residuals of the mandible fracture did not bother 
him a lot.  He had some discomfort after chewing hard food 
for a prolonged period of time.  The examiner found the 
mandibular opening to be within normal limits, with no 
complications from the fracture.  He noted that the veteran 
needed a root canal, repair of several teeth, and new partial 
dentures.  During a VA examination in September 1996, the 
veteran reported pain and difficulty chewing.  The x-ray 
showed a deep crown preparation and diagnosis was unrestored 
#14 tooth.

The veteran's residuals of a left mandible fracture have been 
assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.149, Diagnostic Code 9904 (1999).  Nonunion of 
the mandible is evaluated on the basis of the resulting 
degree of impairment of motion and the relative loss of 
masticatory function.  A moderate displacement warrants a 10 
percent evaluation and severe displacement warrants a 20 
percent evaluation.  38 C.F.R. § 4.150, Diagnostic Code 9904 
(1999).

Based on the aforementioned evidence, the Board finds no 
support in the record for an increase to the next higher 
evaluation.  The Board observes that the veteran has not 
sought treatment for his mandibular disability and has 
reported that it does not cause him much difficulty.  The VA 
examiners identified other causes for the veteran's 
discomfort, including the repair of several teeth.  The RO 
granted the veteran the benefit of the doubt based on his 
subjective complaints of pain and difficulty chewing and 
awarded a compensable evaluation.  The Board, therefore, can 
find no basis for an increased evaluation and the benefit 
sought on appeal must be denied.

3. Claim for Increased Evaluation for Right Wrist Fracture

The record shows that the RO originally granted service 
connection for residuals of a right wrist fracture in a 
February 1976 rating decision and assigned a 10 percent 
evaluation effective from May 1975.  Subsequent rating 
decisions have confirmed and continued this evaluation.

At a VA examination in January 1995, the veteran complained 
of increased pain of the wrist with motion, gripping, and 
working.  Upon examination, the grip of the right hand was 
weak compared to the left.  There was bony deformity of the 
right wrist on the dorsum area with swelling and tenderness.  
Range of motion of the wrist showed marked limitation, with 
dorsiflexion to 15 degrees, palmar flexion to 20 degrees, 
radial deviation to 10 degrees, and ulnar deviation to 15 
degrees.  All movements caused pain.  The x-ray revealed 
osteopenia of the bones.  The veteran was diagnosed with 
residual fracture of the right wrist with traumatic 
arthritis, marked limitation of range of motion, pain, and 
weak grip.

During a VA examination in August 1996, the range of motion 
of the veteran's right wrist was restricted, with 
dorsiflexion to 35 degrees, palmar flexion to 40 degrees, 
ulnar deviation to 20 degrees, and radial deviation to 10 
degrees.  There was no localized tenderness and pulses were 
intact.  The grip of the right hand was weak compared to the 
left.  The x-ray showed severe osteopenia and small cystic 
lesions.  The veteran was diagnosed with residual of right 
wrist fracture, with marked limitation of motion and 
arthritic changes.

The veteran's residuals of a right wrist fracture have been 
assigned a 10 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5215 (1999) which refers to 
limitation of motion of the wrist.  This Diagnostic Code 
provides a 10 percent evaluation where either wrist (major or 
minor) shows palmar flexion limited in line with the forearm 
or where dorsiflexion is less than 15 degrees.  For an 
increased evaluation in excess of 10 percent, ankylosis of 
the wrist must be shown.  See Diagnostic Code 5214.  
Ankylosis is "[s]tiffening or fixation of a joint as the 
result of a disease process, with fibrous or bony union 
across the joint."  Disney v. Brown, 9 Vet. App. 79, 81 
(1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990).  In this case, none of the evidence shows the 
veteran's wrist to be ankylosed.  In fact, it would be 
unreasonable for the Board to find that ankylosis was 
present, in light of the evidence which reflects that the 
veteran retains motion in all directions (dorsiflexion, 
palmar flexion, ulnar deviation, and radial deviation).

The Board has also considered whether an increased evaluation 
could be assigned on the basis of functional loss due to the 
veteran's subjective complaints of pain.  See 38 C.F.R. §§ 
4.40 and 4.45; see also DeLuca, 8 Vet. App. at 204-05.  The 
Board has considered the veteran's statements as well as the 
objective evidence of decreased grip strength of the right 
wrist.  However, the 10 percent evaluation under Diagnostic 
Code 5215 is the highest schedular evaluation available 
without evidence of ankylosis.  The Board finds that the 
evidence that the veteran has right wrist pain is credible; 
nevertheless, there is no evidence of such increased 
disability due as to warrant a rating by analogy to 
ankylosis, or other diagnostic code which would warrant a 
rating in excess of 10 percent.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board can find no basis under which 
to grant an evaluation in excess of 10 percent for the 
residuals of a right wrist fracture.  

4. Claim for Increased Evaluation for Right Femur Fracture

The record shows that the RO originally granted service 
connection for residuals of a right femur fracture in a 
February 1976 rating decision and assigned a 10 percent 
evaluation effective from May 1975.  The rating assigned for 
this disability was subsequently increased to 30 percent 
effective from January 1995.

During a VA examination in January 1995, the veteran 
complained of pain in the sacral bone area when sitting and 
bending over and pain of the right leg when walking.  Upon 
examination, he walked with a limp in the right leg.  Range 
of motion of the right hip was measured as flexion to 60 
degrees, extension to 15 degrees, adduction to 15 degrees, 
abduction to 20 degrees, external rotation to 30 degrees, and 
internal rotation to 20 degrees.  Range of motion of the left 
hip was recorded as flexion to 100 degrees, extension to 15 
degrees, adduction to 15 degrees, abduction to 25 degrees, 
external rotation to 30 degrees, and internal rotation to 20 
degrees.  All movements caused pain.

The measurement of the right lower extremity from the iliac 
spine to the medial malleolus was shorter than the left.  The 
veteran could not stand on one leg, heels, or toes, or squat 
completely, because of pain.  An x-ray of the right femur 
showed an old displaced mid-shaft fracture with 8 centimeters 
overlying of bones and adjacent callous formation.  The 
veteran was diagnosed with residual fracture of the right 
femur with shortening of the right lower extremity and pain 
on weightbearing.

During a VA examination in August 1996, the veteran stated 
that he had to walk with crutches or he would fall due to 
unbalanced gait and pain.  He had pelvic pain on the right 
with numbness going down the leg.  The veteran appeared to be 
in pain and he could not put weight on his right leg or walk 
on it.  The veteran needed help and support to sit on the 
examining table.  The right hip had flexion to 90 degrees, 
adduction to 15 degrees, abduction to 20 degrees, external 
rotation to 30 degrees, and internal rotation to 20 degrees.  
Extension was not performed due to the veteran's discomfort.  
The left hip had flexion to 110 degrees, extension to 20 
degrees, adduction to 15 degrees, abduction to 20 degrees, 
external rotation to 30 degrees, and internal rotation to 30 
degrees.  All movements caused pain.

The strength of the right lower extremity was 3/5 compared to 
the left.  Impaired sensation of the lower extremities below 
the knee and localized tenderness above the knee were 
present.  The right lower extremity was measured as one inch 
shorter than the left, and the right mid thigh was one-half 
inch smaller than the left.  An x-ray of the hips showed 
severe osteopenia and cystic lesions of bones, old fracture 
deformities, and probable sclerosis.  The veteran was 
diagnosed with residual fracture of the right femur with 
shortened right leg, symptomatic on weight bearing.

The veteran's residuals of a right femur fracture have been 
assigned a 30 percent evaluation pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255-5275 (1999).  Under this 
Diagnostic Code, impairment of the femur is rated at 10 
percent when there is slight knee or hip disability, 20 
percent for moderate disability, and 30 percent for marked 
disability.  For an increased evaluation to 60 percent, there 
must be a fracture of the surgical neck with false joint or a 
nonunion without loose motion and weightbearing preserved 
with aid of brace.  An 80 percent evaluation is for 
assignment with fracture of the shaft or anatomical neck with 
nonunion, with loose motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (1999).

The Board notes that the veteran retains 60 to 90 degrees of 
hip flexion, compared to a normal range of 125 degrees, and 
retains 20 degrees of abduction, compared to a normal range 
of 45 degrees.  Thus, the veteran retains substantial hip 
flexion and the residuals of the veteran's femur fracture, 
reviewed alone, cause no more than moderate knee or hip 
disability.  The Board further notes that the veteran's leg 
length discrepancy, measured as one inch, does not meet the 
criteria for a 10 percent evaluation under Diagnostic Code 
5275, which requires a 1.25 inch leg-length discrepancy for a 
10 percent evaluation.  The Board also notes that the veteran 
incurred pelvic fractures as well as a fracture of the femur, 
but there is no diagnostic code for evaluation of pelvic 
fractures.  The Board further notes that the veteran 
complained of pelvic pain.  

The Board finds that the doubt the RO resolved in the 
veteran's favor in assigning a 30 percent evaluation under 
Diagnostic Code 5255 and 5275 includes the evaluation of hip 
pain and pelvic pain residual to pelvic and femur fractures, 
as well as leg length discrepancy.  In total, with 
consideration of pelvic and hip pain and gait impairment, the 
veteran's right femur fracture is characterized by a marked 
hip disability and is, therefore, appropriately assigned a 30 
percent evaluation.  

The evidence of record does not show a fracture of the 
surgical neck, shaft, or anatomical neck, or nonunion.  
Accordingly, the criteria for the next higher evaluation have 
not been met.  In addition, the Board does not find that a 
higher evaluation under any potentially applicable Diagnostic 
Code is warranted.  Specifically, the presence of ankylosis 
of the hip, a flail hip joint, and limitation of flexion of 
the thigh to 10 degrees, have not been shown.  See 38 C.F.R. 
4.71a, Diagnostic Codes 5250, 5252, 5254 (1999).  Finally, 
the veteran's right lower extremity has been documented as 
only one inch shorter than the left; therefore, a higher 
evaluation under Diagnostic Code 5275 for shortening of the 
bones of the lower extremity is not available.

Conclusion, Increased Ratings Claims

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. § 
3.321(b)(1) (1999).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards" 
regarding the evaluation of any of the preceding 
disabilities.  38 C.F.R. § 3.321(b)(1) (1999).  In this 
regard, the Board observes that, although the veteran's 
disabilities hinder his ability to maintain employment, the 
RO has awarded a total disability evaluation based on 
individual unemployability.  

Accordingly, the veteran has been adequately compensated and 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

5. Claim for Earlier Effective Date for TDIU

The veteran contends that he is entitled to an earlier 
effective date for the grant of TDIU.  Initially, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991) in that he has 
presented a plausible claim, one which is meritorious, or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The Board is also satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In order for benefits to be paid to any veteran under the 
laws administered by VA, a specific claim in the form 
prescribed by the Secretary must be filed.  38 U.S.C.A. 
§ 5101 (West 1991); 38 C.F.R. § 3.151(a) (1999).  A claim is 
defined broadly to include a formal or informal communication 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by VA may be considered an informal claim.  An 
informal claim must identify the benefit sought.  38 C.F.R. 
§§ 3.1(p), 3.155(a) (1999); see Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  All claims for benefits filed with the 
VA, formal or informal, must be in writing.  See Rodriguez v. 
West, 189 F.3d 1351 (Fed. Cir. 1999).  In determining when a 
claim was received, the Board must review all communications 
in the claims file that may be construed as an application or 
claim. 38 U.S.C.A. § 7104(a) (West 1991); See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In the present case, the record shows that the veteran 
submitted a request on January 5, 1995 in which he stated 
that his disability had gotten worse and he requested a 
reevaluation.  The claim was general in nature and did not 
mention unemployability.  Thereafter, in July 1995, the 
veteran requested an application for individual 
unemployability benefits, and, in March 1996, he submitted a 
specific claim for TDIU.  In July and August 1996, VA 
physicians proffered medical opinions that the veteran was 
incapable of working.  

Generally, the effective date of an increased rating shall be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  An application for TDIU is an 
application for increased compensation within the meaning of 
38 U.S.C.A. § 5110(b)(2) (West 1991).  See Wood v. Derwinski, 
1 Vet.App. 367, 369 (1991).  The effective date of an 
increase in disability compensation may also be assigned for 
up to one year prior to the date of the receipt of the claim 
if it is factually ascertainable that an increase in 
disability occurred within one year from such date.  See 38 
U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o) 
(1999); Harper v. Brown, 10 Vet. App. 125, 126-27 (1997).  
The Board must consider all the evidence of record in 
determining whether an increase in disability was 
ascertainable within one year prior to the date of the claim 
for increase.  Hazan v. Gober, 10 Vet.App. 511, 521 (1997).

In this case, the RO granted the veteran the benefit of the 
doubt and construed his January 5, 1995 statement as the date 
of claim for TDIU benefits.  In light of the foregoing, the 
January 5, 1995 date of claim must be accepted as the date of 
claim for purposes of determining an effective date for the 
grant of TDIU.  See 38 U.S.C.A. § 5110(a) (West 1991); 38 
C.F.R. § 3.400(r) (1999).  

After a thorough review of the record, the Board can find no 
earlier claim, informal or formal, for unemployability 
benefits.  The Board notes that the veteran submitted a 
request in January 1994 for information on how he could 
obtain an increase in his VA benefits, as the amount he was 
receiving was too little to live on.  The Board does not, 
however, interpret this statement as an informal claim for 
TDIU.  The Board notes that, although the veteran sought VA 
care throughout 1994, the VA treatment notes may not be 
considered as claims for increased evaluations for service-
connected disabilities or as a claim for unemployability 
based on service-connected disability, as review of the 
records reflects that the veteran sought treatment for 
substance abuse, a fall, anxiety, and symptoms of withdrawal 
from Xanax, among other disorder for which service connection 
is not in effect.  However, these records are devoid of 
evidence or complaints of increased service-connected 
disability.  In mid-1994, the veteran discontinued VA 
treatment, stating that he had obtained employment.  There 
are no clinical record therafter until Janaury 1995.  

In addition, the Board finds that the veteran submitted no 
medical evidence that he had become unemployable due to his 
service-connected disabilities until after the receipt of his 
claim by the RO.  Thus, the Board concludes that the date of 
the veteran's claim in January 1995 is the earliest date at 
which increased evaluations for service-connected 
disabilities, or TDIU based on those disabilities, may be 
granted.

Therefore, the Board finds that, as it is not factually 
ascertainable that an increase in the veteran's service-
connected disabilities occurred within the year prior to 
receipt of his claim, the date of claim must serve as the 
effective date for the grant of TDIU.


ORDER

An initial 70 percent for degenerative joint disease, lumbar 
spine, status post pelvic fracture, is granted, subject to 
laws and regulations governing effective dates of monetary 
awards.

An evaluation in excess of 10 percent for residuals of left 
mandible fracture is denied.

An evaluation in excess of 10 percent for residuals of right 
wrist fracture is denied.

An evaluation in excess of 30 percent for residuals of right 
femur fracture, with shortening of right lower extremity and 
hip involvement, is denied.

An effective date prior to January 5, 1995 for the grant of 
TDIU is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

